           Case 1:19-vv-01609-UNJ Document 28 Filed 05/24/21 Page 1 of 7




     In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-1609V
                                          UNPUBLISHED


    TAMARA KUNDIVICH,                                           Chief Special Master Corcoran

                         Petitioner,                            Filed: April 22, 2021
    v.
                                                                Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                     Stipulation on Damages; Influenza
    HUMAN SERVICES,                                             (Flu) Vaccine; Brachial Neuritis

                         Respondent.


Bridget Candace McCullough, Muller Brazil, LLP, Dresher, PA, for petitioner.

Sarah Christina Duncan, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION ON JOINT STIPULATION1

        On October 15, 2019, Tamara Kundivich filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10, et seq.2 (the
                ). Petitioner alleges that she suffered brachial neuritis that was caused in
fact by an influenza vaccination received on October 17, 2017. Petition at 1; Stipulation,
filed April 21, 2021, at ¶¶ 2-4. Petitioner further alleges the vaccine was administered in
the United States, she experienced the residual effects of this injury for more than six
months, and there has been no prior award or settlement of a civil action for damages on
her behalf as a result of her condition. Petition at 1, 3; Stipulation at ¶¶ 3-5.
denies that the influenza vaccine caused petitioner to suffer brachial neuritis or any other
injury or her current condition.




1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
                                                                              graph of 42 U.S.C. § 300aa
(2012).
          Case 1:19-vv-01609-UNJ Document 28 Filed 05/24/21 Page 2 of 7



       Nevertheless, on April 21, 2021, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $37,000.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of damages
        that would be available under Section 15(a). Id.

       I approve the requested amount for P                           In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.


                                       s/Brian H. Corcoran
                                       Brian H. Corcoran
                                       Chief Special Master




3
                                                                                g of notice
renouncing the right to seek review.

                                                2
Case 1:19-vv-01609-UNJ Document 28 Filed 05/24/21 Page 3 of 7
Case 1:19-vv-01609-UNJ Document 28 Filed 05/24/21 Page 4 of 7
Case 1:19-vv-01609-UNJ Document 28 Filed 05/24/21 Page 5 of 7
Case 1:19-vv-01609-UNJ Document 28 Filed 05/24/21 Page 6 of 7
Case 1:19-vv-01609-UNJ Document 28 Filed 05/24/21 Page 7 of 7
